DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final action, hereinafter “the Non-Final,” dated October 16, 2020. In the response submitted on February 16, 2021, claims 1, 3, 4, 10, 11, 14, 16, and 20 were amended. Therefore, claims 1-20 are currently pending and subject to the following final action.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on February 16, 2021.
Applicant’s arguments on page 8 of the Response concerning the previous objections to claims 3, 4, 11, and 16 have been fully considered and found persuasive in view of the amended claims.    
Applicant’s arguments on page 9 of the Response concerning the previous claim interpretation of claims 1, 10, and 11, under 35 U.S.C. 112(f), have been fully considered and found persuasive in view of the amended claims.    
Applicant’s arguments on pages 9 thru 17 of the Response concerning the previous rejection of claims 1-20 under 35 U.S.C. § 101 have been fully considered and found persuasive in view of the amended claims. 
Applicant’s arguments on pages 18 thru 20 of the Response concerning the previous rejection of claims 1-20 under 35 U.S.C. § 103 have been fully considered and found unpersuasive in part and moot in part in view of the amended claims.
Regarding claims 1, 14, and 20, Applicant states, “Ananth is silent regarding using any machine learning model.” Yet, Ananthanarayanan, as previously cited to in the Non-Final action, teaches a k-means clustering algorithm (i.e., a machine learning model/algorithm) to assign regional clusters (Ananthanarayanan, Col. 4: lines 4 thru 7). Accordingly, Applicant’s arguments are found unpersuasive in part. Additionally, the amended claims necessitated new ground(s) of rejection under 35 U.S.C. § 103 as will be discussed in further detail below. Accordingly, Applicant’s arguments are found moot in part.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 thru 7 and 9 thru 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al., hereinafter Ananthanarayanan, Pat. No. US 9,569,745 B1, in view of Streebin et al., hereinafter Streebin, Pub. No. US 2018/0240066, further in view of Chen et al., hereinafter Chen, Pub. No. US 2018/0189265.
Regarding claim 1, Ananthanarayanan teaches [a]n apparatus for autonomously clustering shipping units (Ananthanarayanan, Figure 4: service provider 406), the apparatus comprising a clustering engine that when executed by one or more processors, causes the one or more processors to: (Ananthanarayanan, Figure 4: memory 418 and clustering module 428;  and Col. 7: lines Id.
access clustering information units...wherein the clustering information units includes a set of data (Ananthanarayanan, Figure 5: Historical Data 504, Purchase Order Data 508, Forecasting Data 510, Configuration Data 516)…wherein the clustering data comprises one or more of: shipping unit behavior data and package information (Ananthanarayanan, Col. 3: lines 57 thru 58, Col. 4: line 53 thru Col. 5: line 3, and Col. 9: lines 62 thru 66). Wherein, Ananthanarayanan teaches accessing disparate databases to obtain “the dataset…limited to only those routes relevant to a particular cluster” and regional cluster data (i.e., accessing clustering information units) until it detects a change and the clustering data includes information indicating a significant decrease in pickup orders from a high-density pickup area,” e.g., warehouses, i.e., shipping unit behavior data, and the data further includes weight and volume of an order, i.e., package information. Id. 
extract one or more features from the clustering information units (Ananthanarayanan, Col. 3: lines 57 thru 58 and Col. 4: lines 53 thru 59). Wherein, Ananthanarayanan teaches the shipping frequency of a warehouse, i.e., a feature from the clustering information units, is extracted to determine if a significant decrease has been detected, wherein the features are representative of the one or more of the shipping unit behavior data or the package information (Ananthanarayanan, Col. 4: Id.; and
generate, using a shipping unit clustering learning model and the one or more features from the clustering information units, an output comprising cluster of shipping units (Ananthanarayanan, Col. 4: lines 4 thru Col. 5: line 11, and Col. 9: lines 62 thru 66). Wherein, Ananthanarayanan teaches the service provider utilizes the clustering module comprising a k-means clustering algorithm (i.e., shipping unit clustering learning model) to continually recalculate regional clusters based on additional shippers, shipper unit behavior, or a duration, i.e., one or more features. Id.
Yet, Ananthanarayanan does not explicitly teach, however, in the same field of endeavor, i.e., handling and routing of packages, Streebin teaches wherein the clustering information units includes a set of data that has been normalized and parsed with a larger pool of data (Streebin, ¶¶ [0025] and [0032]). Wherein, Streebin teaches the shipping data can be extracted, normalized, and filtered. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to normalize and filter the shipping data, modifying the combination of Ananthanarayanan to that of Streebin, for creating standardized shipping data “to enable direct comparison of the data….” (Streebin, ¶ [0053]).
accessing clustering information units, Ananthanarayanan or the combination of Ananthanarayanan and Streebin does not teach, however, in the same field of endeavor, i.e., conditioning data for the machine learning process, Chen teaches access clustering information units from a clustering data management tool (Chen, Figure 1: Pre-processing Component 121), wherein the clustering information units comprise clustering data (Chen, ¶ [0031] – pre-processing component prepares the training data which includes names of entities, i.e., clustering data—data of interest for clustering shipping units)...
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a pre-processing component for a named entity, i.e., data of interest for clustering shipping units, modifying the combination of Ananthanarayanan and  Streebin to that of Chen, to prepare the data of interest, through an extraction process, before inputting the data into the machine learning system. (Chen, ¶ [0006]).
Regarding claim 2, the combination of Ananthanarayanan, Streebin, and Chen teach the apparatus of claim 1. Ananthanarayanan further teaches wherein the shipping unit comprises one or more of: a shipper, a building, a package handler or a package delivery driver (Ananthanarayanan, Abstract). Wherein, Ananthanarayanan teaches a vendor as being a shipper. Id.
Regarding claim 3, the combination of Ananthanarayanan, Streebin, and Chen teach the apparatus of claim 2. Ananthanarayanan further teaches wherein the cluster of shipping units is based on one or more of: shipper behavior, building volume, package handler behavior or package delivery driver behavior (Ananthanarayanan, Id.
Regarding claims 4, the combination of Ananthanarayanan, Streebin, and Chen teach the apparatus of claim 2. Ananthanarayanan further teaches wherein the clustering information units comprises one or more of: an industry segment categorization of business shippers, an industry segment categorization of packages, weather information associated with packages, or event information associate with packages (Ananthanarayanan, Abstract; and Col. 3: lines 57 thru 59). Wherein, Ananthanarayanan teaches an industry categorization of a high-density area consisting of a warehouse and vendors, i.e., business shippers. Id.
Regarding claim 5, the combination of Ananthanarayanan, Streebin, and Chen teach the apparatus of claim 2. Ananthanarayanan further teaches wherein the output comprises a cluster of a plurality of entities including one or more of: shippers, buildings, package handler or package delivery drivers (Ananthanarayanan, Abstract; Figure 2: element 208). Wherein, Ananthanarayanan teaches the output comprises clusters of vendors in various geographical locations, i.e., plurality of shippers. Id.
Regarding claim 6, the combination of Ananthanarayanan, Streebin, and Chen teach the apparatus of claim 2.. Ananthanarayanan further teaches wherein the shipping unit clustering learning model is a k-means based clustering model 
Regarding claim 7, Ananthanarayanan in view of Chen teach the apparatus of claim 6. Ananthanarayanan further teaches wherein the k-means based clustering learning model has k different clusters of output (Ananthanarayanan, Figure 2: regional clusters 208; Col. 4: lines 64 thru 66 and Col. 8: lines 30 thru 32).
Regarding claim 9, Ananthanarayanan in view of Chen teach the apparatus of claim 1. Ananthanarayanan further teaches wherein the shipping unit clustering learning model comprises one of: a k-means clustering model, a hierarchical clustering model, an x means clustering model, a distribution based clustering model or a density based clustering model (Ananthanarayanan, Col. 4: lines 6 and 65 thru 66).
Regarding claim 10, Ananthanarayanan in view of Chen teach the apparatus of claim 1. Ananthanarayanan further teaches wherein the clustering engine is further configured to:
receive additional clustering data after a particular future time period (Ananthanarayanan, Col. 4: lines 53 thru 57 and Col. 8: lines 28 thru 30). Wherein, Ananthanarayanan teaches the service provider continues to persist regional clusters until a change is detected and the clustering module receives this pickup location data that can be historical data, i.e., clustering data after a particular future time period.;
extract one or more features from the additional clustering data (Ananthanarayanan, Col. 3: lines 57 thru 58 and Col 4: lines 53 thru 59). Wherein, Ananthanarayanan teaches the shipping frequency of a warehouse is extracted to ; and
update the clustering engine based on the features extracted from additional clustering data (Ananthanarayanan, Claim 5; and Col. 4: line 61 thru Col. 5: line 3 and Col. 8: lines 28 thru 30). Wherein, Ananthanarayanan teaches the service provider updates the clustering engine with data, i.e., historical data, manually entered data, purchase order data, an/or forecast data, when the shipper frequency changes so that the clustering module can recalculate the regional clusters. Id.
Regarding claim 11, Ananthanarayanan in view of Chen teach the apparatus of claim 1. Ananthanarayanan further teaches further comprising a training engine (Ananthanarayanan, Figure 4: service provider 406, memory 418, and clustering module 428; and Col. 6: lines 60 thru 64 and Col. 7: lines 17 thru 45). Wherein, Ananthanarayanan teaches the service provider is a computing device and clustering module is stored on the memory. Id. configured to:
receive additional clustering data after a particular future time period (Ananthanarayanan, Col. 4: lines 53 thru 57 and Col. 8: lines 28 thru 30). Wherein, Ananthanarayanan teaches the service provider continues to persist regional clusters until a change is detected and the clustering module receives this pickup location data that can be and recalculating the regional clusters with historical, i.e., data after a particular future time period. Id.;
extract one or more features from the additional clustering data (Ananthanarayanan, Col. 3: lines 57 thru 58 and Col 4: lines 53 thru 59). Wherein, ;
access historical data to generate a historical data set for one or more historical clustering (Ananthanarayanan, Col. 8: lines 28 thru 30);
extract one or more features from the historical data set (Ananthanarayanan, Col. 8: lines 25 thru 33) Wherein, Ananthanarayanan teaches the system extracts pickup location data, purchase order data, and/or forecast data, i.e. features. Id.;
compare the one or more features extracted from the additional clustering data with the one or more features extracted from the historical data set (Ananthanarayanan, Col. 4: lines 53 thru 64). (Ananthanarayanan, Claim 5; and Col. 4: line 61 thru Col. 5: line 3 and Col. 8: lines 28 thru 30). Wherein, Ananthanarayanan teaches the service provider continues to monitor the regional clusters for changes in shipper frequency, i.e., comparing additional features to historical features. Id.
Regarding claim 12, Ananthanarayanan in view of Chen teach the apparatus of claim 1. Ananthanarayanan further teaches wherein the clustering data comprises one or more tracking number, package activity time stamp, package manifest time, service type, package dimension, package height, package width, package length, or account number associated with a shipper (Ananthanarayanan, Col. 3: lines 34 thru 39). Wherein, Ananthanarayanan teaches the clustering data comprises the size of the package, i.e., package dimension, package height, package width, package length. Id.
Regarding claim 13, Ananthanarayanan in view of Chen teach the apparatus of claim 1. Ananthanarayanan further teaches wherein the features extracted from the one or more clustering information units comprise one or more of a residential indicator, a hazardous material indicator, an oversize indicator, a document indicator, a Saturday delivery indicator, a return service indicator, an origin location codes, a set of destination location codes, a package activity time stamp, a set of scanned package dimensions, and a set of manifest package dimensions (Ananthanarayanan, Claim 1). Wherein, Ananthanarayanan teaches receiving order data comprising pickup location, i.e., origin location codes.
Regarding claim 14, the claim is the method claim to the system claimed in claim 1. Aside from the following limitations, the claim recites analogous limitations to those disclosed in claim 1 (see above) and is rejected under the same premise: 
Wherein, Ananthanarayanan teaches [a] method for autonomously clustering shipping units (Ananthanarayanan, Abstract) , the method comprising:
receiving raw input data (Ananthanarayanan, Figure 5: Historical Data 504, Purchase Order Data 508, Forecasting Data 510 and one or more processor devices 512). 
Yet, Ananthanarayanan does not teach, however, Streebin further teaches parsing the raw input data into a smaller subset of raw input data; normalizing the subset to generate one or more clustering information units; at least partially in response to the normalizing, accessing, using a clustering engine, the one or more clustering information units… (Streebin, Figure 1: step S110 and step S150; and ¶¶ [0025] and [0032]). Wherein, Streebin teaches the shipping data can be extracted, Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to normalize and filter the shipping data and retrieve the shipping data for comparison with supplementary shipping data, modifying the combination of Ananthanarayanan to that of Streebin, for creating standardized shipping data “to enable direct comparison of the data…” to determine batching of shipments. (Streebin, ¶¶ [0053] and [0054]).
Regarding claim 15, the claim is the method claim for the apparatus disclosed in representative claim 2. The claim shares analogous limitations with claim 2, and, thereby, is rejected under the same premise. 
Regarding claim 16, the claim is the method claim for the apparatus disclosed in representative claim 3. The claim shares analogous limitations with claim 3, and, thereby, is rejected under the same premise. 
Regarding claim 17, the claim is the method claim for the apparatus disclosed in representative claim 4. The claim shares analogous limitations with claim 4, and, thereby, is rejected under the same premise. 
Regarding claim 18, the claim is the method claim for the apparatus disclosed in representative claim 5. The claim shares analogous limitations with claim 5, and, thereby, is rejected under the same premise. 
Regarding claim 19, claim 19 is the method claim for the apparatus disclosed in representative claim 6. The claim shares analogous limitations with claim 6, and, thereby, is rejected under the same premise. 
Regarding claim 20, the claim is the product claim for the apparatus disclosed in representative claim 1. The claims share analogous limitations with claim 1. Accordingly, the claim is rejected under the same premise. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan in view of Streebin, further in view of Chen, see claim 1 above, further in view of Ren et al., hereinafter Ren, Pub. No. US 2015/0142808 A1.
Regarding claim 8, the combination of Ananthanarayanan, Streebin, and Chen teach the apparatus of claim 7. Yet Ananthanarayanan or the combination does not teach, however, in the same field of endeavor, i.e., clustering data using a k-means algorithm, Ren teaches wherein the value of k is determined using an elbow method (Ren, ¶ [0035]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, modifying the combination of Ananthanarayanan, Streebin, and Chen to that of Ren, by incorporating the elbow method to determine the value of k when clustering data to “maximally compress the data inside a single cluster, and accurately assign each observation into its own cluster.” (Ren, ¶ [0022]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 7:30 am - 4:30 pm CST, Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Jessie James Shafer
Examiner 
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628